        Case 1:20-cv-05740-KPF Document 25 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORIE GUILLEN,

                           Plaintiff,
                                                      20 Civ. 5740 (KPF)
                    -v.-
                                                            ORDER
CHANDAN SUBARNA CORP. and
CHANDAN K SENGUPTA,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 12, 2021, the Court granted Plaintiff’s counsel’s motion to

withdraw, and ordered that, “on or by April 13, 2021, Plaintiff’s new counsel

shall enter an appearance, or Plaintiff shall submit a letter to the Court

indicating her intention to proceed pro se.” (Dkt. #23). The Court specified

that it “shall consider Plaintiff’s failure to comply with this requirement as

cause to dismiss for failure to prosecute.” (Id.). To date, Plaintiff has not

responded to the Court’s February 12, 2021 Order, nor has counsel made an

appearance on Plaintiff’s behalf. Accordingly, this case is DISMISSED without

prejudice. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated: April 21, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
